   Case 1:19-cv-01837-MN Document 6 Filed 10/16/19 Page 1 of 2 PageID #: 93




                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


 TAIWAN SEMICONDUCTOR                              )
 MANUFACTURING COMPANY                             )
 LIMITED,
                                                   )
                 Plaintiff,                        )
                                                   )
  v.                                               ) C.A. No. 19-1837-MN
                                                   )
 GLOBALFOUNDRIES U.S. INC.,                        )
                                                   )
                 Defendant.                        )


                                          STIPULATION

       Plaintiff Taiwan Semiconductor Manufacturing Company Limited (“plaintiff”) and

defendant Globalfoundries U.S. Inc. (“defendant”), stipulate and agree, subject to the approval of

the Court, as follows:

       1.      The time for the defendant to answer, move, or otherwise respond to the complaint

is extended through and including January 21, 2020.

       2.      To the extent defendant files a counterclaim or moves to dismiss under Federal Rule

of Civil Procedure 12, the time for plaintiff to answer the counterclaim or to file its

answering brief opposing a motion to dismiss under Federal Rule of Civil Procedure 12 is extended

through and including February 18, 2020.
  Case 1:19-cv-01837-MN Document 6 Filed 10/16/19 Page 2 of 2 PageID #: 94




/s/ John W. Shaw                               /s/ Michael J. Farnan
John W. Shaw (No. 3362)                        Brian E. Farnan (No. 4089)
Karen E. Keller (No. 4489)                     Michael J. Farnan (No. 5165)
SHAW KELLER LLP                                FARNAN LLP
I.M. Pei Building                              919 N. Market Street, 12th Street
1105 North Market Street, 12th Floor           Wilmington, DE 19801
Wilmington, DE 19801                           (302) 777-0300
(302) 298-0700                                 bfarnan@farnanlaw.com
jshaw@shawkeller.com                           mfarnan@farnanlaw.com
kkeller@shawkeller.com                         Attorneys for Defendant
Attorneys for Plaintiff

Dated: October 16, 2019

                    SO ORDERED this _____ day of_____________, 2019,


                                  ________________________________
                                        United States District Judge




                                         -2-
